United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-648
Issued: October 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 6, 2009 appellant timely appealed the August 19, 2008 merit decision of the
Office of Workers’ Compensation Programs, which affirmed the termination of her medical
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether the Office properly terminated appellant’s medical benefits effective
November 15, 2007.

FACTUAL HISTORY
Appellant, a 39-year-old supervisory transportation security screener, injured herself in
the performance of duty on May 14, 2003.1 The Office initially accepted her claim for thoracic
strain, cervical strain and cervical subluxation.2 The claim was subsequently expanded to
include rupture of the right anterior cruciate ligament (ACL).3 The Office placed appellant on
the periodic compensation rolls effective October 5, 2003. Appellant had remained off work
since her May 14, 2003 injury.
On June 14, 2005 appellant was seen by her orthopedic surgeon, Dr. Dalzell, for
complaints of persistent right shoulder pain and neck pain.4 Dr. Dalzell thought she had a right
rotator cuff tear. He also noted that appellant was status post right ACL reconstruction, which he
commented “appears to be improving.” While Dr. Dalzell did not comment further about her
accepted right knee condition, he recommended arthroscopic evaluation of her right shoulder for
possible rotator cuff repair.5 He also advised that appellant was capable of working light-duty
desk work and answering telephones.
In a report dated September 16, 2005, Dr. Gregory S. Maslow, a Board-certified
orthopedic surgeon and Office referral physician, noted appellant’s then-current complaints of
pain and stiffness in the neck, with pain radiating into the right shoulder. Appellant also reported
mid and lower back pain and right knee pain. Dr. Maslow also noted complaints of right
shoulder pain and restricted motion with difficulty lifting and reaching. After obtaining medical
and employment histories and performing both physical and neurological examinations,
Dr. Maslow found that appellant sustained a cervical sprain, right knee sprain, right knee internal
derangement with ACL tear and tear of the lateral meniscus. He found that the above-noted
conditions were attributable to the May 14, 2003 employment incident. As to appellant’s
ongoing right shoulder complaints, Dr. Maslow noted that she clearly had problems with her
rotator cuff, with impingement syndrome. However, he did not believe that appellant’s right
shoulder condition was causally related to the May 14, 2003 employment incident. While
appellant’s right shoulder problems limited her ability to return to full employment, Dr. Maslow
1

As reported on her May 14, 2003 Form CA-1, the Office accepted that appellant injured herself when she picked
a bag off the screening (CTX) machine and twisted her back causing throbbing pain in the upper left back area and
knees.
2

Appellant also claimed to have injured her right shoulder. However, the Office has repeatedly declined to
accept appellant’s right shoulder condition as related to the May 14, 2003 employment injury. It last addressed this
particular issue in a nonmerit decision dated November 15, 2007. Consequently, the question of whether appellant
sustained a right shoulder injury on May 14, 2003 is not currently before the Board.
3

The Office also authorized a December 3, 2004 right knee arthroscopy. Dr. Frederick G. Dalzell, a Boardcertified orthopedic surgeon, performed a partial lateral meniscectomy and an ACL reconstruction with allograft.
4

In a March 18, 2005 report, Dr. Dalzell noted that appellant had some symptoms of neck and shoulder pain,
which had been aggravated by her use of crutches postoperatively.
5

The Office had just recently advised appellant that her claimed right shoulder condition was not accepted as
employment related. By decision dated May 12, 2005, the Office also declined authorization for right shoulder
arthroscopy.

2

imposed no work restrictions with respect to her accepted cervical and right knee conditions.6
Dr. Maslow explained that she had no objective evidence of permanency or disability at the
cervical spine and there was no limitation in work capabilities based on the cervical sprain. He
also stated that, while there was some evidence of permanency and some mild continuing
disability at the right knee as a result of the injuries incurred, appellant was nonetheless “fully
capable of work activity without restriction.” Dr. Maslow also stated that she had “recovered
fully from the employment[-]related injury to the right knee.” Appellant’s prognosis for both her
back and right knee was “good.” Dr. Maslow explained that surgical intervention at the knee had
been successful in reducing anterior-posterior instability and, therefore, no bracing or protective
device was required.
Over the next several months appellant continued to experience problems with her right
shoulder. However, her right knee did not pose similar difficulties. In a May 30, 2006 report,
Dr. Dalzell noted that appellant was “doing quite well and functioning quite well from the
standpoint of her knee.” Appellant had reported “only occasional discomfort” with respect to her
right knee.
By decision dated November 6, 2006, the Office terminated appellant’s wage-loss
compensation and medical benefits based on Dr. Maslow’s opinion.7
In a decision dated June 13, 2007, the Branch of Hearings & Review affirmed the
termination of wage-loss compensation, but set aside the termination of medical benefits. The
hearing representative accepted Dr. Maslow’s opinion that based on the accepted injuries
appellant was “fully capable of work activity without restriction.” However, the hearing
representative believed that further clarification was required concerning the question of ongoing
right knee residuals given Dr. Maslow’s statement that there was “‘evidence of permanency and
some mild continuing disability at the right knee....’”
Dr. Maslow provided a supplemental report dated September 19, 2007. He reiterated his
September 16, 2005 right knee physical examination findings and explained that according to his
prior evaluation, appellant had recovered in full from the accepted work injury to her right knee.
Dr. Maslow also noted that she had some “mild permanent partial impairment” of the knee as a
result of the injury and subsequent surgery. Although perhaps confusing, he explained that this
latter statement was not contradictory given that the American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001) allowed for permanent impairment
following ligamentous tear and meniscal tear. Dr. Maslow described appellant’s right knee
physical examination findings as “typical and acceptable” after ACL reconstruction and
indicative of a good functioning restraint to anterior/posterior motion. Thus, while appellant
might be entitled to a schedule award for “mild permanent partial impairment,” Dr. Maslow

6

Dr. Maslow provided a September 29, 2005 work capacity evaluation (Form OWCP-5c) in which he indicated
“claimant can work full duty.” He also noted that she had reached maximum medical improvement from her
accepted conditions of cervical/thoracic strain and right ACL tear.
7

The Office issued an October 4, 2006 notice of proposed termination. Appellant did not submit any evidence or
argument in response to the Office’s pretermination notification.

3

indicated that she had reached maximum medical improvement for her accepted right knee
condition and there was no indication that additional medical treatment was required.
By decision dated November 15, 2007, the Office terminated appellant’s medical
benefits.8 Appellant requested a hearing, which was held on March 26, 2008. The hearing
representative clarified that the issue was limited to whether the Office properly terminated
medical benefits.9
On May 7, 2008 the Branch of Hearings & Review affirmed the Office’s November 15,
2007 decision terminating medical benefits. The hearing representative considered additional
evidence from Dr. John C. Baker dated May 4, 2007 and February 15, 2008,10 who noted that
appellant had undergone arthroscopic surgery on January 16, 2007 to repair a partial tear of the
right supraspinatus, which he related to her May 2003 employment injury. Dr. Baker’s May 4,
2007 and February 15, 2008 reports did not otherwise address her accepted right knee and
cervicothoracic conditions.
On May 22, 2008 appellant’s counsel requested reconsideration of the hearing
representative’s May 7, 2008 decision terminating medical benefits. Counsel submitted another
copy of Dr. Baker’s February 15, 2008 report.
In a decision dated August 19, 2008, the Office denied modification of the May 7, 2008
decision.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.11 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.12 The right to medical benefits for an accepted condition is not limited to the
period of entitlement to compensation for disability.13 To terminate authorization for medical

8

Also on November 15, 2007 the Office issued a separate nonmerit decision, denying reconsideration of a
March 1, 2006 merit decision finding that appellant’s claimed right shoulder condition was not causally related to
her May 14, 2003 employment injury.
9

On March 27, 2008 appellant separately requested reconsideration of the June 13, 2007 decision affirming the
termination of wage-loss compensation. The Board notes that the Office has yet to issue a final decision regarding
appellant’s March 27, 2008 request for reconsideration.
10

Dr. Baker is a Board-certified orthopedic surgeon and a colleague of Dr. Dalzell.

11

Curtis Hall, 45 ECAB 316 (1994).

12

Jason C. Armstrong, 40 ECAB 907 (1989).

13

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

4

treatment, the Office must establish that appellant no longer has residuals of an employmentrelated condition, which require further medical treatment.14
ANALYSIS
On appeal, appellant’s counsel argues that appellant continues to suffer residuals of her
May 14, 2003 employment injury. He continues to emphasize the purported employment-related
nature of appellant’s right shoulder condition. Counsel also argues that Dr. Maslow’s reports
recognize that appellant continues to suffer residuals of her accepted right knee condition. In the
alternative, counsel argues at a minimum there is an unresolved conflict between Dr. Maslow
and Drs. Baker and Dalzell.
The Board finds that the Office has met its burden to terminate appellant’s medical
benefits. As previously indicated, the Office must establish that she no longer has residuals of an
employment-related condition which require further medical treatment. In his September 16,
2005 report, Dr. Maslow stated that there was no objective evidence of permanency or disability
at the cervical spine and appellant had “recovered fully from the employment[-]related injury to
the right knee.” He also noted that her prognosis for both her back and knee was “good.” In his
September 19, 2007 report, Dr. Maslow was unequivocal in stating that appellant had reached
maximum medical improvement for her accepted right knee condition and there was no
indication that additional medical treatment was required. While the May 14, 2003 right knee
injury left some “mild permanent partial impairment,” this would not require further medical
treatment as indicated by Dr. Maslow, who merely recognized that appellant’s right knee injury
and subsequent surgery would likely justify a future schedule award. Appellant’s counsel has
not submitted any evidence that calls into question Dr. Maslow’s opinion regarding the need for
further medical treatment regarding her accepted cervical and right knee conditions. The
opinions of Drs. Dalzell and Baker regarding appellant’s right shoulder condition are not relevant
to the issue of whether she has continuing residuals of her accepted cervical, thoracic and right
knee injuries. Accordingly, the Board finds that the Office properly terminated medical benefits.
CONCLUSION
The Office met its burden to terminate appellant’s medical benefits effective
November 15, 2007.

14

Calvin S. Mays, 39 ECAB 993 (1988).

5

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

